100 S.W.3d 48 (2003)
351 Ark. 675
Randy Ladon ANDERSON,
v.
STATE of Arkansas.
No. CR 01-1131.
Supreme Court of Arkansas.
February 10, 2003.
Thomas Deen, for appellant.
Perroni & James Law Firm, by: Samuel A. Perroni and Arnold Davis, Little Rock, for appellee.
PER CURIAM.
Appellant was convicted of capital murder and sentenced to death by lethal injection. Among his points of error is a claim that the jury failed to consider mitigating circumstances in the sentencing phase of his trial in violation of Ark.Code Ann. § 5-4-603 (Repl.1997). The verdict forms identified as Forms 1 through 4 (presumably as specified under AMCI 2d 1008) were specifically discussed by the trial judge during the trial and are referenced in the trial court's order denying appellant's motion for a new trial. Those forms, however, are not included in the record presented to this court. At oral argument, counsel for the appellant and for the State represented to this court that they have been unable to locate the forms.
Ordinarily we would leave it to the parties to move that the record on appeal be supplemented under Ark. R.App. P.-Civ. 6(e) (2000), which the appellant has not done. However, inasmuch as this is a capital murder case in which the death penalty was imposed, we order that the record on appeal be supplemented to include Verdict Forms 1, 2, 3, and 4 from the sentencing phase of appellant's trial within fifteen days hereof. See Ark. R.App. P.-Civ. 6(e)(2000); Snell v. State, 290 Ark. 184, 717 S.W.2d 818 (1986); Snell v. State, 290 Ark. 503, 721 S.W.2d 628 (1986).